Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 23, 2017

The Court of Appeals hereby passes the following order:


A17A0873. JAMES HUGH POTTS II et al. v. EDWARD SERGIO RUEDA et
    al.

      On October 31, 2016, Plaintiffs James Hugh Potts II, James Hugh Potts II,
LLC, and James Hugh Potts II Chicago, LLC, filed a notice of appeal from an
October 19, 2016 order granting a defendant’s motion for appointment of an auditor
and an October 6, 2015 order denying the plaintiffs’ motion for summary judgment.
We lack jurisdiction for two reasons.
      First, neither order is a final order, and the record indicates that the case
remains pending below. Accordingly, the plaintiffs were required to comply with the
interlocutory appeal procedures of OCGA § 5-6-34 (b) to obtain appellate review at
this point. See Pace Constr. Corp. v. Northpark Assoc., 215 Ga. App. 438, 439 (450
SE2d 828) (1994). Because the plaintiffs failed to comply with the requisite
interlocutory procedures, their appeal at this juncture is premature.
      Second, even if the plaintiffs had a right of direct appeal as to the October 6,
2015 order, the October 31, 2016 notice of appeal is untimely as to that order. A
notice of appeal must be filed within 30 days after entry of the appealable decision
or judgment complained of. OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court. GMC
Group v. Harsco Corp., 293 Ga. App. 707 (667 SE2d 916) (2008). Because the notice
of appeal was filed more than a year after entry of the October 6, 2015 order, it is
untimely as to that order.
    Based on the foregoing, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/23/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.